Exhibit FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Third Quarter Results of Operations. Naperville, IL, November 10, 2008.Chicago Rivet & Machine Co. (Amex, symbol: CVR) today announced results for the third quarter of 2008 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three and Nine Months Ended September 30 Third Quarter First Nine Months 2008 2007 2008 2007 ­­Net sales and lease revenue $ 6,662,021 9,043,603 $ 23,123,359 $ 29,121,499 Income (loss) before income taxes (295,409 ) 579,101 (284,158 ) 1,869,772 Net income (loss) (195,409 ) 372,101 (187,158 ) 1,205,772 Net income (loss) per share (.20 ) .39 (.19 ) 1.25 Average shares outstanding 966,132 966,132 966,132 966,132 (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago
